Exhibit 10.18
THE J. M. SMUCKER COMPANY
DEFERRED STOCK UNITS AGREEMENT
WHEREAS, ______________ (the “Grantee”) is an employee of The J. M. Smucker
Company, an Ohio corporation (the “Company”), or one of its Subsidiaries; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Executive Compensation Committee (the
“Committee”) of the Board, pursuant to The J. M. Smucker Company 2010 Equity and
Incentive Compensation Plan (the “Plan”), as of ______________ (the “Date of
Grant”);
NOW, THEREFORE, the Company hereby grants to the Grantee __________ shares of
Deferred Stock Units (the “Deferred Stock Units”), effective as of the Date of
Grant, subject to the terms and conditions of the Plan and the following
additional terms, conditions, limitations and restrictions.
ARTICLE I
DEFINITIONS


All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan shall have the meanings assigned to them in
the Plan.
“Disability” means the occurrence of either of the following: (i) the Grantee
becoming unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (ii) the Grantee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under the
Company’s accident and health plan for employees of the Company.
“Retirement Eligible” means the Grantee has attained, or would attain prior to
the applicable vesting date, age 60 or older with at least ten years of service
with the Company or its Subsidiaries.
ARTICLE II
CERTAIN TERMS OF THE DEFERRED STOCK UNITS


1.Grant of the Deferred Stock Units. The Deferred Stock Units covered by this
Agreement are granted to the Grantee effective on the Date of Grant and are
subject to and granted upon the terms, conditions, and restrictions set forth in
this Agreement and in the Plan. The Deferred Stock Units shall become vested in
accordance with Article II, Section 3 hereof. Each Deferred Stock Unit shall
represent the right to receive one Common Share (or cash equal to the Market
Value per Share) when the Deferred Stock Unit vests and shall at all times be
equal in value to one hypothetical Common Share (or the Market Value per Share
if settled in cash). The Deferred Stock Units shall be credited to the Grantee
in an account established for the Grantee until payment in accordance with
Article II, Section 4 hereof.
2.  Restrictions on Transfer of the Deferred Stock Units. Neither the Deferred
Stock Units granted hereby, nor any interest therein or in the Common Shares
related thereto, shall be transferable prior to payment other than by will or
pursuant to the laws of descent and distribution (or to a designated beneficiary
in the event of the Grantee’s death).



--------------------------------------------------------------------------------



3.  Vesting of the Deferred Stock Units. Subject to the terms of this Agreement
and the Grantee’s compliance with the provisions set forth in the Restrictive
Covenant Agreement attached hereto as Exhibit A (the “Restrictive Covenant
Agreement”), the Deferred Stock Units conditionally vest as follows:
(a)The Deferred Stock Units covered by this Agreement shall vest in three
installments, one-third of the Deferred Stock Units shall vest on each of the
first anniversary and second anniversary of the Date of Grant (or, if such date
is not a business day, then on the next succeeding business day) and the
remainder shall vest on the third anniversary of the Date of Grant (or, if such
date is not a business day, then on the next succeeding business day), subject
to the Grantee’s continuous service with the Company or a Subsidiary
(“Continuous Service”) on each of these dates.
(b)Notwithstanding the provisions of Article II, Section 3(a), with respect to
any Grantee who is or becomes Retirement Eligible, all of the Deferred Stock
Units covered by this Agreement shall vest on the later of (i) the first
anniversary of the Date of Grant or (ii) the date the Grantee becomes Retirement
Eligible (or, if any of the above such dates is not a business day, then on the
next succeeding business day).


(c)Notwithstanding the provisions of Article II, Section 3(a), if the Grantee
leaves the employ of the Company or a Subsidiary following two years after the
Date of Grant under circumstances determined by the Committee to be for the
convenience of the Company, all of the Deferred Stock Units covered by this
Agreement shall vest on such date.


(d)Notwithstanding the provisions of Article II, Section 3(a), if the following
occur: (i) the death of the Grantee, (ii) the Grantee’s Continuous Service is
terminated by the Company or a Subsidiary for Disability, or (iii) the
occurrence of a Change in Control, then all of the Deferred Stock Units covered
by this Agreement shall vest on such applicable date.


4. Settlement of the Deferred Stock Units.
(a)  The Company shall issue to the Grantee the Common Shares underlying the
vested Deferred Stock Units or, in the Committee’s discretion, shall pay the
Grantee cash equal to the Market Value per Share on the vesting date of each
Common Share underlying the vested Deferred Stock Units, as soon as practicable,
but not later than 10 days, after such shares have vested in accordance with
Article II, Section 3 above.
(b)  Except to the extent permitted by the Company and the Plan, no Common
Shares may be issued, and no cash may be paid with respect to the Deferred Stock
Units, to the Grantee at a time earlier than otherwise expressly provided in
this Agreement.
(c) The Company’s obligations to the Grantee with respect to the Deferred Stock
Units shall be satisfied in full upon the issuance of the Common Shares or the
payment of cash equal to the Market Value per Share for each Common Share
corresponding to such Deferred Stock Units.
5.  Dividend, Voting and Other Rights.
(a) The Grantee shall have no rights of ownership in the Deferred Stock Units
and shall have no right to dividends and no right to vote the Deferred Stock
Units until the date on which the Deferred Stock Units are settled in Common
Shares pursuant to Article II, Section 4 above.
(b)  The obligations of the Company under this Agreement shall be merely that of
an unfunded and unsecured promise of the Company to deliver Common Shares or
cash in the future, and the rights of the Grantee shall be no greater than that
of an unsecured general creditor. No assets of the Company shall be held or set
aside as security for the obligations of the Company under this Agreement.
- 2 -

--------------------------------------------------------------------------------



6. Forfeiture of Shares. The Deferred Stock Units shall be forfeited, except as
otherwise provided in Article II, Section 3 above, if the Grantee ceases to be
in Continuous Service prior to the third anniversary of the Date of Grant or in
the event the Committee determines the Grantee has engaged in Detrimental
Activity, as such term is defined in the Plan.
ARTICLE III
GENERAL PROVISIONS


7.  Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal, state, and foreign securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
8.  Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold federal, state, local, or foreign taxes in connection with
the Deferred Stock Units or any delivery of Common Shares or payment of cash
pursuant to this Agreement, and the amounts available to the Company or such
Subsidiary for such withholding are insufficient, it shall be a condition to the
receipt of the Deferred Stock Units or such delivery of Common Shares or payment
of cash that the Grantee make arrangements satisfactory to the Company for
payment of the balance of such taxes required to be withheld. The Grantee hereby
elects to satisfy this withholding obligation by having withheld, from the
Common Shares otherwise deliverable to the Grantee, Common Shares having a value
equal to the minimum amount of taxes required to be withheld. The Common Shares
so retained shall be credited against such withholding requirement at the Market
Value per Share on the date of such retention. The Company may, at the request
of the Grantee, withhold Common Shares for payment of taxes in excess of the
minimum amount of taxes required to be withheld; provided, however, that in no
event shall the Company withhold Common Shares for payment of taxes in excess of
the maximum statutory individual tax rate in the jurisdiction(s) applicable to
the Grantee.
9.  Continuous Service. For purposes of this Agreement, the Continuous Service
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of his or
her employment among the Company and its Subsidiaries or (b) a leave of absence
approved by a duly constituted officer of the Company or a Subsidiary.
10.  Right to Terminate Employment. No provision of this Agreement shall limit
in any way whatsoever any right that the Company or a Subsidiary may otherwise
have to terminate the employment of the Grantee at any time. Nothing herein
shall be deemed to create a contract or a right to employment with respect to
the Grantee.
11.  Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
12.  Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of the Grantee under this
Agreement without the Grantee’s consent; further provided, however, that the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with (or exemption from) Section 409A of the
Code or the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
regulations promulgated thereunder.


- 3 -

--------------------------------------------------------------------------------



13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


14.  Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Deferred Stock Units.
15.  Nature of Grant. The Grantee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended, or terminated by the Company at any time; (b) the
grant of the Deferred Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of deferred stock
units, or benefits in substitution of deferred stock units, even if deferred
stock units have been granted repeatedly in the past; (c) all decisions with
respect to future deferred stock units grants shall be at the sole discretion of
the Company; (d) participation in the Plan is voluntary; (e) the Deferred Stock
Units are not a part of normal or expected pay package for any purposes; (f) if
the Grantee is a Covered Employee within the meaning of the Company’s Clawback
of Incentive Compensation Policy (the “Policy”), he or she acknowledges and
accepts the terms and conditions of the Policy as in effect on the Date of
Grant; and (g) in consideration of the grant of the Deferred Stock Units, no
claim or entitlement to compensation or damages shall be created by any
forfeiture or other termination of the Deferred Stock Units or diminution in
value of the Deferred Stock Units, and the Grantee releases the Company and its
Subsidiaries from any such claim that may arise. If any such claim is found by a
court of competent jurisdiction to have been created, then, by signing this
Agreement, the Grantee shall be deemed irrevocably to have waived the Grantee’s
entitlement to pursue such claim.
16.  Restrictive Covenants. By executing this Agreement, the Grantee hereby
agrees to the terms and conditions set forth in the Restrictive Covenant
Agreement.
17.  Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Deferred Stock Units and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Grantee’s consent to participate in the Plan by electronic
means. The Grantee consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.  Governing Law. This Agreement is made under, and shall be governed by and
construed in accordance with the internal substantive laws of, the State of
Ohio, without giving effect to the choice of law principles thereof.
19.Transfer Restrictions. The Deferred Stock Units shall be subject to the
provisions of Section 16 of the Plan relating to the prohibition on the
assignment or transfer of the rights granted hereunder.
20.Professional Advice. The acceptance of the Deferred Stock Units may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Grantee. Accordingly, the
Grantee acknowledges that the Grantee has been advised to consult his or her
personal legal and tax advisors in connection with this Agreement and the
Deferred Stock Units.
21.Notices. Any notice hereunder by the Grantee shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the Corporate Secretary of the Company at the Company’s principal executive
offices. Any notice hereunder by the Company shall be given to the Grantee in
writing at the most recent address as the Grantee may have on file with the
Company.
22.Data Privacy. The Grantee explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among the
- 4 -

--------------------------------------------------------------------------------



Company and its Subsidiaries for the exclusive purpose of implementing,
administering, and managing the Grantee’s participation in the Plan. The Grantee
understands that the Company and its Subsidiaries hold (but only process or
transfer to the extent required or permitted by local law) the following
personal information about the Grantee: the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Common Shares or directorships held
in the Company, details of all options or any other entitlement to Common Shares
awarded, canceled, exercised, vested, unvested, or outstanding in the Grantee’s
favor, for the purpose of implementing, administering, and managing the Plan
(“Data”). The Grantee understands that Data may be transferred to third parties
assisting in the implementation, administration, and management of the Plan,
including [List administrator(s)], that these recipients may be located in the
Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than those that apply in the
Grantee’s country. The Grantee understands that the Grantee may request a list
with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes these recipients to receive, possess, use, retain, and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering, and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any shares acquired upon
the vesting of the Deferred Stock Units. The Grantee understands that Data shall
be held only as long as is necessary to implement, administer, and manage the
Grantee’s participation in the Plan and in accordance with local law. The
Grantee understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data, or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
the Grantee’s consent may affect the Grantee’s ability to participate in the
Plan. For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee hereby understands that the
Grantee may contact the Grantee’s local human resources representative.
23.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
24.Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and assigns.
25.Entire Agreement. This Agreement, the Plan, and the Restrictive Covenant
Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
- 5 -


--------------------------------------------------------------------------------



This Agreement is executed by the Company as of the ______ day of __________.
THE J. M. SMUCKER COMPANY
By: ____________________________________
Name:
Title:


The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated ________,
summarizing key provisions of the Plan, and accepts the award of the Deferred
Stock Units granted hereunder on the terms and conditions set forth herein and
in the Plan.
Date: ______________________      Grantee:




--------------------------------------------------------------------------------



Exhibit A


Restrictive Covenant Agreement


        As a condition to the Grantee’s receipt of the Deferred Stock Units
awarded to the Grantee under the terms of the Deferred Stock Units Agreement
between the Grantee and The J. M. Smucker Company, an Ohio corporation (the
“Company”), dated as of _______ (the “Award Agreement”), the Grantee agrees to
be subject to the terms and conditions of this Restrictive Covenant Agreement
(this “Agreement”).


        1.  Definitions.


        All terms used herein with initial capital letters and not otherwise
defined herein shall have the meanings assigned to them in the Award Agreement
(including any definitions incorporated by reference to the Plan).


        “Affiliated Company” means any organization controlling, controlled by,
or under common control with the Company.


        “Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.


        “Conflicting Product” means any product, process, machine, or service of
any person or organization, other than the Company or any Affiliated Company, in
existence or under development (i) that resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of service with the
Company or any Affiliated Company or (ii) with respect to which during that
period of time the Grantee, as a result of his or her job performance and
duties, shall have acquired knowledge of Confidential Information, and whose use
or marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which he or she has been
directly exposed through actual receipt or review of memoranda or documents
containing such information or through actual attendance at meetings at which
such information was discussed or disclosed.


        “Conflicting Organization” means any person or organization that is
engaged in or about to become engaged in research on or development, production,
marketing, or selling of a Conflicting Product.


        “Look-back Period” means a 12-month period prior to a breach of the
applicable section of this Agreement.


        “Restricted Period” means (a) if the Grantee is or becomes Retirement
Eligible, the period beginning on the Date of Grant and continuing until the
fourth anniversary of the Date of Grant and (b) if the Grantee has not become
Retirement Eligible, the period during which the Grantee is employed by the
Company or a Subsidiary plus one year after the date the Grantee’s Continuous
Service is terminated.


        2.  Right to Retain Common Shares Contingent on Protection of
Confidential Information.


        The Grantee agrees that at all times, both during and after the term of
the Grantee’s service with the Company or any Affiliated Company, to hold in the
strictest confidence, and not to use (except for the benefit of the Company at
the Company’s direction) or disclose (except for the benefit of the Company at
the Company’s direction), regardless of when disclosed to the Grantee, any and
all Confidential Information of the Company or any Affiliated Company. The
Grantee understands that for purposes of this Section 2, Confidential
Information further includes, but is not limited to, information pertaining to
any aspect of the business of the Company or any Affiliated Company which is
either information not known (or known as a result of a wrongful act of the
Grantee or of others who were under confidentiality obligations as to the item
or items involved) by actual or potential competitors of the
- 7 -



--------------------------------------------------------------------------------



Company or other third parties not under confidentiality obligations to the
Company. If, during the Restricted Period, the Grantee discloses or uses, or
threatens to disclose or use, any Confidential Information other than in the
course of performing authorized services for the Company (or any Affiliated
Company), the Deferred Stock Units, whether vested or not, shall be immediately
forfeited and cancelled, and (x) if the Grantee is at such time Retirement
Eligible, the Grantee shall immediately return to the Company the Common Shares
or the pre-tax cash amount received in connection with the settlement of the
Deferred Stock Units or the pre-tax income derived from any disposition of the
Common Shares and (y) if the Grantee has not become Retirement Eligible, the
Grantee shall immediately return to the Company the Common Shares or the pre-tax
cash amount received in connection with any settlement of the Deferred Stock
Units during the Look-back Period or the pre-tax income derived from any
disposition of the Common Shares during the Look-back Period.


        3.  No Interference with Customers or Suppliers.


        In order to forestall the disclosure or use of Confidential Information
as well as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares or cash upon vesting of the Deferred Stock
Units is contingent upon the Grantee refraining, during the Restricted Period,
for himself or herself or any third party, directly or indirectly, from using
Confidential Information to (i) divert or attempt to divert from the Company (or
any Affiliated Company) any business of any kind in which it is engaged, or (ii)
intentionally solicit its customers with which it has a contractual relationship
as to Conflicting Products, or to interfere with the contractual relationship
with any of its suppliers or customers (collectively, “Interfere”). If, during
the Restricted Period, the Grantee breaches his or her obligation not to
Interfere, the Grantee’s right to the Common Shares or cash upon vesting of the
Deferred Stock Units shall not have been earned and the Deferred Stock Units,
whether vested or not, shall be immediately forfeited and cancelled, and (x) if
the Grantee is at such time Retirement Eligible, the Grantee shall immediately
return to the Company the Common Shares or the pre-tax cash amount received in
connection with the settlement of the Deferred Stock Units or the pre-tax income
derived from any disposition of the Common Shares and (y) if the Grantee has not
become Retirement Eligible, the Grantee shall immediately return to the Company
the Common Shares or the pre-tax cash amount received in connection with any
settlement of the Deferred Stock Units during the Look-back Period or the
pre-tax income derived from any disposition of the Common Shares during the
Look-back Period. For avoidance of doubt, the term “Interfere” shall not include
any advertisement of Conflicting Products through the use of media intended to
reach a broad public audience (such as television, cable, or radio broadcasts,
or newspapers or magazines) or the broad distribution of coupons through the use
of direct mail or through independent retail outlets. THE GRANTEE UNDERSTANDS
THAT THIS SECTION 3 IS NOT INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT
DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF THE DEFERRED STOCK UNITS AND (X)
IF THE GRANTEE IS AT SUCH TIME RETIREMENT ELIGIBLE, A RETURN TO THE COMPANY OF
THE COMMON SHARES OR THE GROSS CASH PROCEEDS OR THE GROSS TAXABLE PROCEEDS OF
ANY DISPOSITION OF THE COMMON SHARES AND (Y) IF THE GRANTEE HAS NOT BECOME
RETIREMENT ELIGIBLE, A RETURN TO THE COMPANY OF THE COMMON SHARES OR THE GROSS
CASH PROCEEDS RECEIVED IN CONNECTION WITH ANY SETTLEMENT OF THE DEFERRED STOCK
UNITS DURING THE LOOK-BACK PERIOD OR THE GROSS TAXABLE PROCEEDS OF ANY
DISPOSITION OF THE COMMON SHARES DURING THE LOOK-BACK PERIOD IF THE GRANTEE
SHOULD CHOOSE TO VIOLATE THIS “NO INTERFERENCE WITH CUSTOMERS OR SUPPLIERS”
PROVISION DURING THE RESTRICTED PERIOD.


        4.  No Solicitation of Employees.


        In order to forestall the disclosure or use of Confidential Information,
as well as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares or cash upon vesting of the Deferred Stock
Units is contingent upon the Grantee refraining, during the Restricted Period,
for himself or herself or any third party, directly or indirectly, from
soliciting for employment any person employed by the Company, or by any
Affiliated Company, during the period of the solicited person’s employment and
for a period of
- 8 -

--------------------------------------------------------------------------------



one year after the termination of the solicited person’s employment with the
Company or any Affiliated Company (collectively, “Solicit”). If, during the
Restricted Period, the Grantee breaches his or her obligation not to Solicit,
the Grantee’s right to the Common Shares or cash upon vesting of the Deferred
Stock Units shall not have been earned and the Deferred Stock Units, whether
vested or not, shall be immediately forfeited and cancelled, and (x) if the
Grantee is at such time Retirement Eligible, the Grantee shall immediately
return to the Company the Common Shares or the pre-tax cash amount received in
connection with the settlement of the Deferred Stock Units or the pre-tax income
derived from any disposition of the Common Shares and (y) if the Grantee has not
become Retirement Eligible, the Grantee shall immediately return to the Company
the Common Shares or the pre-tax cash amount received in connection with any
settlement of the Deferred Stock Units during the Look-back Period or the
pre-tax income derived from any disposition of the Common Shares during the
Look-back Period. THE GRANTEE UNDERSTANDS THAT THIS SECTION 4 IS NOT INTENDED TO
AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED BUT PROVIDES FOR THE CANCELLATION OF
THE DEFERRED STOCK UNITS AND (X) IF THE GRANTEE IS AT SUCH TIME RETIREMENT
ELIGIBLE, A RETURN TO THE COMPANY OF THE COMMON SHARES OR THE GROSS CASH
PROCEEDS OR THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES
AND (Y) IF THE GRANTEE HAS NOT BECOME RETIREMENT ELIGIBLE, A RETURN TO THE
COMPANY OF THE COMMON SHARES OR THE GROSS CASH PROCEEDS RECEIVED IN CONNECTION
WITH ANY SETTLEMENT OF THE DEFERRED STOCK UNITS DURING THE LOOK-BACK PERIOD OR
THE GROSS TAXABLE PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES DURING THE
LOOK-BACK PERIOD IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO SOLICITATION
OF EMPLOYEES” PROVISION DURING THE RESTRICTED PERIOD.


        5. Right to Retain Common Shares Contingent on Continuing
Non-Conflicting Employment.


        In order to forestall the disclosure or use of Confidential Information,
as well as to deter the Grantee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Grantee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Grantee agrees that the
Grantee’s right to the Common Shares or cash upon vesting of the Deferred Stock
Units is contingent upon the Grantee refraining, during the Restricted Period,
from rendering services, directly or indirectly, as director, officer, employee,
agent, consultant, or otherwise, to any Conflicting Organization, except a
Conflicting Organization whose business is diversified and that, as to that part
of its business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall not render services during such period with
respect to a Conflicting Product. If, during the Restricted Period, the Grantee
shall render services to any Conflicting Organization other than as expressly
permitted herein, the Grantee’s right to the Common Shares or cash upon vesting
of the Deferred Stock Units shall not have been earned and the Deferred Stock
Units, whether vested or not, shall be immediately forfeited and cancelled, and
(x) if the Grantee is at such time Retirement Eligible, the Grantee shall
immediately return to the Company the Common Shares or the pre-tax cash amount
received in connection with the settlement of the Deferred Stock Units or the
pre-tax income derived from any disposition of the Common Shares and (y) if the
Grantee has not become Retirement Eligible, the Grantee shall immediately return
to the Company the Common Shares or the pre-tax cash amount received in
connection with any settlement of the Deferred Stock Units during the Look-back
Period or the pre-tax income derived from any disposition of the Common Shares
during the Look-back Period. THE GRANTEE UNDERSTANDS THAT THIS SECTION 5 IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE GRANTEE FROM RENDERING SERVICES TO A
CONFLICTING ORGANIZATION BUT PROVIDES FOR THE CANCELLATION OF THE DEFERRED STOCK
UNITS AND (X) IF THE GRANTEE IS AT SUCH TIME RETIREMENT ELIGIBLE, A RETURN TO
THE COMPANY OF THE COMMON SHARES OR THE GROSS CASH PROCEEDS OR THE GROSS TAXABLE
PROCEEDS OF ANY DISPOSITION OF THE COMMON SHARES AND (Y) IF THE GRANTEE HAS NOT
BECOME RETIREMENT ELIGIBLE, A RETURN TO THE COMPANY OF THE COMMON SHARES OR THE
GROSS CASH PROCEEDS RECEIVED IN CONNECTION WITH ANY SETTLEMENT OF THE DEFERRED
STOCK UNITS DURING THE LOOK-BACK PERIOD OR THE GROSS TAXABLE PROCEEDS OF ANY
DISPOSITION OF THE COMMON SHARES DURING THE LOOK-BACK PERIOD IF THE GRANTEE
SHOULD CHOOSE TO RENDER SUCH SERVICES DURING THE RESTRICTED PERIOD.
- 9 -

--------------------------------------------------------------------------------





        6.  Injunctive and Other Available Relief.


        To the extent not prohibited by law, any cancellation of the Deferred
Stock Units pursuant to any of Sections 2 through 5 above shall not restrict,
abridge, or otherwise limit in any fashion the types and scope of injunctive and
other available relief to the Company. Notwithstanding any provision of this
Agreement to the contrary, nothing under this Agreement shall limit, abridge,
modify, or otherwise restrict the Company (or any Affiliated Company) from
pursuing any or all legal, equitable, or other appropriate remedies to which the
Company may be entitled under any other agreement with the Grantee, any other
plan, program, policy, or arrangement of the Company (or any Affiliated Company)
under which the Grantee is covered or participates, or any applicable law, all
to the fullest extent not prohibited under applicable law.


        7.  Permitted Reporting and Disclosure.


        Notwithstanding any language in this Agreement to the contrary, nothing
in this Agreement prohibits the Grantee from reporting possible violations of
federal law or regulation to any governmental agency or governmental entity, or
making other disclosures that are protected under federal law or regulation;
provided, that, in each case such communications and disclosures are consistent
with applicable law. Notwithstanding the foregoing, under no circumstance is the
Grantee authorized to disclose any information covered by the Company’s
attorney-client privilege or attorney work product or the Company’s trade
secrets without prior written consent of the Company’s General Counsel. Any
reporting or disclosure permitted under this Section 7 shall not result in the
cancellation of the Deferred Stock Units. The Grantee is entitled to certain
immunities from liability under state and federal law for disclosing trade
secrets if the disclosure was made to report or investigate an alleged violation
of law, subject to certain conditions.


        8.  Severability.


        If any provisions of this Agreement is determined to be invalid or
unenforceable for any reason, that provision shall be modified rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. If any provision in this Agreement is held to be invalid or
unenforceable for any non-material reason, and cannot be modified to make it
enforceable, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the
fullest extent possible.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
- 10 -